Citation Nr: 1541614	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-38 473	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including secondary to a service-connected lumbosacral strain and service-connected right ankle/foot disability.

2.  Entitlement to a rating higher than 40 percent for the service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran since has relocated and consequently the RO in Muskogee, Oklahoma, has assumed jurisdiction over this appeal.  That office certified this appeal to the Board.  

The Veteran presented testimony before the Board during a January 2014 videoconference hearing; the transcript of the proceeding has been associated with the virtual (i.e., paperless or electronic) record.  

These claims were previously before the Board in July 2014 when they were remanded for further development and readjudication.  Also on appeal were other claims that were either withdrawn, decided, or remanded, including for service connection for a right hip disorder.  But in a June 2015 decision since issued, on remand, the RO granted service connection for early degenerative changes of the right hip with mild osteophytic spurring along the right femoral head.  An initial 10 percent rating was assigned retroactively effective from October 30, 2006.  The Veteran has not since, in response, separately appealed either that initial rating or effective date; consequently, that claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

Unfortunately, for reasons and bases that will be discussed, another remand is required concerning the claim for a higher rating for the lumbosacral strain.  The need for this still additional development primarily is because there was not compliance with the Board's prior remand directives (namely, the medical opinion obtained is inadequate).  So the Agency of Original Jurisdiction (AOJ) has to correct this remand deficiency.


FINDINGS OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record preponderates against finding that the Veteran's left knee disorder is due to events occurring during his active military service, or that he had arthritis in this knee within the year immediately following his discharge from service in October 1985, or that this disorder is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left knee disorder, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, ideally, prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


When the claim is for service connection, this notice should also address the "downstream" disability rating criteria and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in December 2010, which included notice of the downstream elements of his claim pursuant to the Dingess decision.   

Moreover, to satisfy its additional obligation to assist the Veteran with this claim, VA has obtained his service treatment and personnel records, also assisted him in obtaining evidence - including concerning is evaluation and treatment since service, additionally provided him VA compensation examinations, including for a medical nexus opinion concerning the etiology of his claimed condition, especially its purported relationship with his military service, and afforded him the opportunity to give testimony before the Board (the transcript of which, as mentioned, since has been associated with the virtual record).  

All known and available records relevant to this claim at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.


II. 
Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) correlation or "nexus" between the disease, injury or event in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this decision the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As already alluded to, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  However, the Veteran does not contend that his left knee disorder is the direct result of his active military service nor does the evidence support such a finding.  His service treatment records (STRs) are entirely unremarkable for complaints or treatment of a left knee disorder and such a disability did not manifest until many years after his discharge in October 1985, so well beyond the one-year presumptive period.  Notably, X-rays did not show arthritic changes (early osteoarthritis) until December 2014, which is clearly well outside the one-year presumptive period for having initially developed arthritis (because he served until October 1985, the one-year presumptive period expired in October 1986.  38 C.F.R. §§  3.307, 3.309(a).  

Previously, a magnetic resonance imaging (MRI) report dated in 2008 had revealed suprapatellar bursitis, a lipoma over the anterior knee, grade 2-3 chondromalacia patella, partial posterior cruciate ligament tear, and capsular inflammation.  See VA outpatient treatment record dated July 7, 2008.  That was still some 23 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


As a left knee disorder, including arthritis, was not shown during service or for many years thereafter, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2011 and more recently in 2015 on remand.

The Veteran is competent to report such symptoms commonly associated with arthritis like pain and swelling of his knee.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as arthritis owing to his military service.  See Jandreau, supra.  Arthritis is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what consistitutes lay versus medical evidence.

The competent medical evidence of record in this instance does not support a finding that a left knee disorder, notably arthritis, is related or attributable to the Veteran's active duty service - either directly, presumptively or, as is being specifically alleged, secondarily by way of a service-connected disability.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, he has not asserted that he has had observable symptoms of a left knee disorder that have continued or persisted since his time on active duty.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

Instead, the Veteran has alleged the left knee disorder is the result of his service-connected lumbosacral strain and right foot and ankle degenerative joint disease (DJD), i.e., arthritis.  However, the preponderance of the evidence is against any such notion. 

Notably, the June 2011 VA examiner opined that the left knee condition was less likely than not related to the service-connected lumbar strain and right ankle/foot condition.  The Board realizes there were limited medical records, which even that examiner conceded.  But this is partly the reason the Board subsequently remanded this claim in July 2014, for further medical comment on this determinative issue of causation, and the June 2015 VA examiner reached the same conclusion.  Specifically, this additional compensation examiner concluded after physical examination of the Veteran and review of the relevant medical records that the current left knee disability was not caused or aggravated by the service-connected low back or right ankle/foot disorders.  The examiner reasoned that there was no significant leg length discrepancy (difference ranging from 1.5 cm to 11.6 mm), no joint ankylosis, or severe bony malrotation and, thus, a mechanism for causation or aggravation was not present. 

The Veteran submitted a statement from Dr. RK dated in June 2007 that reads "[t]his is to acknowledge that you relate your left knee problems to imbalance with gait and stance related to your chronic back pain."  This does not amount to an opinion as to causation or etiology but simply a reiteration of the Veteran's contentions and medical transcription of self-reported history that is not competent medical evidence supportive of this claim.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The only evidence of record supporting the Veteran's contentions is his personal statements and testimony.  His statements do not establish the required nexus between any acquired pathology and his military service or his service-connected lumbosacral strain or right ankle/foot DJD.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to the left knee disorder, notably arthritis, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Jandreau, 492 F.3d at 1377, n. 4.  

Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his left knee disorder because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.  In certain instances, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  On the other hand, so conversely, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Keep in mind that, in this particular instance, VA did obtain a medical opinion on this determinative issue of causation, and on both occasions the opinion was unfavorable to the claim, not instead supportive of it.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for a left knee disorder, including as secondary to a service-connected disability, is denied.


REMAND

As noted in the prior July 2014 remand, the Board determined that clarification was necessary to determine whether intervertebral disc syndrome (IVDS) of the lumbar spine was associated with, part and parcel of, or caused or aggravated by the service-connected lumbosacral strain.  Thus, the Board requested a new examination, including medical comment on this issue.  Specifically, the examiner was first asked whether IVDS was associated with, part and parcel of, or caused or aggravated by the service-connected lumbosacral strain.  If this was answered in the affirmative, the examiner was then asked whether the Veteran had incapacitating episodes due to his IVDS (physician prescribed bed rest) and the frequency and duration in the past 12 months.  The examiner was also asked to specifically address the findings of the February 2012 examination report noting the Veteran had IVDS that had resulted in more than six weeks of incapacitation during the previous 12 months. 

The VA examination and opinion were rendered in September 2014, but unfortunately is not only confusing but inadequate.  Notably, during the physical examination the examiner found no evidence of IVDS and, thus, did not comment on incapacitating episodes.  However, it appears from the opinion provided that IVDS may have been present.  First, the restatement of the requested opinion is as follows, 

"[w]hether the Veteran has IVDS and if so, whether his IVDS of the lumbar spine is [associated] with, part and parcel or, caused or aggravated by the [service]-connected lumbosacral strain.  If it is, or if the effects of it are determined to be indistinguishable [from] the service connected disability, then additional comment is needed concerning whether the Veteran has incapacitating episodes due to this IVDS."
 
Then under medical opinion for direct service connection, the examiner states the claimed condition was incurred in or caused by service.  The examiner reasoned the Veteran had, 

"no issues related to the claimed condition prior to military service.  Onset of the condition was during service, documented in the Service Medical Records.  There is evidence of current chronic and continuous treatment and care.  A nexus has been established."  

Then under medical opinion for secondary service connection the examiner states the claimed condition was proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned the, 

"[c]urrent severity of the service connected condition warrants by proximity, association of the claimed secondary condition.  The disorder began subsequent to the service connected condition and is the direct result of the antecedent condition.  The medical literature supports this.  A nexus is established."

When asked to determine a baseline level of severity [which is only done on the premise there has been aggravation of a condition by a service-connected disability], the examiner indicated he is able to establish such a baseline upon, 

"[r]epeated episodes of lumbar strain noted.  Last documented x-rays showed L4 slippage over L5 found in medical records.  Past history of arthritis in lumbosacral spine on last x-rays in this area."


Then when asked whether the claimed condition was at least as likely as not aggravated beyond its natural progression by the service-connected condition, then examiner does not answer yes or no, but indicates that the, 

"progression of the lumbosacral condition has resulted in aggravation of the sciatic nerve as evidenced by the decreased muscle strength, decreased sensory perception, and reports of intense pain down right thigh and lower extremity into right foot during walking."

In June 2015, based on the results of that VA compensation examination, the RO granted service connection for radiculopathy of the lower extremities (right and left) and assigned a separate 20 percent rating for each lower extremity, presumably on the premise it is the type of additional neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, that is, aside from the impairment attributable to the underlying low back disability, itself.  In the June 2015 Supplemental Statement of the Case (SSOC) concurrently issued, the RO denied a higher rating for the low back disability, itself, based on the Veteran having IVDS but with no incapacitation episodes.

The Board consequently finds that clarification must be sought as it is unclear whether the Veteran indeed has IVDS.  First, the examiner must state whether the Veteran has IVDS.  If so, the examiner must then discuss whether there have been incapacitating episodes (also the frequency and duration of them in past 12 months).  In answering these questions, the examiner must address the February 2012 VA examination findings of IVDS, which he failed to do in the September 2014 report.  Thereafter, the examiner must clarify whether IVDS (and not radiculopathy related to the sciatic or femoral nerve) is related to or a by-product of the service-connected lumbosacral strain.  The specific questions are set forth in the numbered paragraphs below.  


The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Accordingly, the additional development previously specified in the Board's July 2014 remand must be completed before readjudication of this claim.  

This increased-rating claim consequently is again REMANDED for the following still additional development and consideration:


1.  Obtain an addendum opinion from the examiner who performed the September 29, 2014, VA examination, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

a) Please provide clarification.  Does the Veteran have intervertebral disc syndrome (IVDS)?  The examiner is informed that it is not enough merely to conclude the Veteran does not have IVDS, even if not diagnosed during the September 2014 evaluation.  The Veteran only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  In this regard, the examiner is asked to specifically address the findings of the prior February 2012 examining physician noting that the Veteran had IVDS resulting in more than 6 weeks of incapacitation during the previous twelve months.  

b) If the Veteran has IVDS, is it associated with, part and parcel of, or caused or aggravated by his service-connected lumbosacral strain.  If it is, or if the effects of it are determined to be indistinguishable from the service-connected disability, then additional comment is needed concerning whether the Veteran has incapacitating episodes due to this IVDS, meaning he has been prescribed bed rest by a physician in combination with treatment by a physician (see 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1)).  If it is determined he has experienced incapacitating episodes, then their frequency and duration during the past 12 months also must be indicated.  


2.  Ensure the examiner's opinion is responsive to these determinative issues.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  After completing these requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a rating higher than 40 percent for the service-connected lumbosacral strain in light of all evidence of record.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, then send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


